Citation Nr: 1520766	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's election date of September 16, 2012, for Chapter 33 (Post-9/11 GI Bill) education benefits is valid.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April to November 1990 and from February 1991 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October and November 2012 letters of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issue.

FINDINGS OF FACT

The Veteran's election of September 16, 2012 is a plausible typo; her statements that she meant to select August 16, 2012, on the online form are sincere, competent, and credible.  

CONCLUSION OF LAW

The criteria establishing an election date of August 16, 2012 for an irrevocable election for Chapter 33 education benefits under the Post-9/11 GI Bill program, in lieu of benefits under the MGIB program, have been met. 38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision below with respect to the benefits sought on appeal, namely alteration of the election date for a conversion of Chapter 30 eligibility to Chapter 33 eligibility, no further notice or assistance is needed to aid the Veteran in substantiating her claim, as such represents a full award of benefits sought on appeal.  

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  Generally, Veterans are eligible for a total of 36 months of education benefits under the MGIB program (Chapter 30) or Post 9/11 GI Bill program (Chapter 33).  A Veteran who has exhausted his or her entitlement under Chapter 30, however, may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  In order to receive benefits under Chapter 33 in lieu of Chapter 30, an irrevocable election must be made.  If Chapter 30 benefits have not been exhausted, or used at all, a Veteran who irrevocably elects Chapter 33 benefits is limited to 36 months of total entitlement to education benefits.  See 38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550. 

The Board notes that the merging of these regulations, as set forth above, may result in potentially serious consequences for a veteran who is eligible for both Chapter 30 and Chapter 33 benefits, and who has little remaining Chapter 30 entitlement.  If a veteran converts his or her Chapter 30 entitlement to Chapter 33, that veteran receives only the amount of time remaining on the Chapter 30 entitlement.  If, however, the Veteran continues to use Chapter 30 entitlement until it is exhausted, and then applies for Chapter 33 benefits, he or she may be eligible to an additional 12 months of entitlement under Chapter 33.  Id. 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; (iii) The date the individual wants the election to be effective; and, (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  See 38 C.F.R. § 21.9520(c)(2).

In this case, the Veteran was eligible for both Chapter 30 and Chapter 33 benefits as a result of her terms of service.  She submitted the appropriate VA Form 22-1990 to convert her entitlement for Chapter 30 benefits into Chapter 33 benefits on August 16, 2012.  In that submitted VA Form 22-1990, however, the Veteran's election date selected was September 16, 2012.  She acknowledged that her election was "irrevocable and cannot be changed" in that VA Form 22-1990.

After reviewing the submitted VA Form 22-1990, the AOJ determined in an October 2012 letter that the Veteran was basically eligible, noted that she started her program of education on August 20, 2012, and determined that the effective date of her eligibility for Chapter 33 benefits was September 16, 2012, as she selected her VA Form 22-1990; therefore, payment of certain benefits would not start in August 2012, but rather in September 2012.  

In an October 2012 statement, the Veteran noted that she disagreed with the effective date, noting that she mistakenly put down "9," for September, as the month of effectiveness instead of "8," for August.  In a November 2012 letter, and in subsequent adjudicatory documents, the AOJ has denied a change of the election date based on the language that her decision was "irrevocable and cannot be changed."  

The Board notes that while it would appear that the AOJ could be read to be correct, the most beneficial reading of that language would be that her choice to convert Chapter 30 to 33 benefits is irrevocable and cannot be changed; however, other such choices that she is allowed to make, such as the election date of the effectiveness of the conversion would otherwise be subject to change.  In essence, Congress' intent was not to double pay for education benefits; the Veteran must choose the program under which she wishes to receive benefits and that choice is irrevocable.  However, the effective date of that conversion can be changed, particularly in a case where the Veteran appears to have merely mis-typed "9" instead of "8" on the keyboard, or accidentally scrolled down one too many times in the drop-down menu while filling the form out online.  

In this case, the Veteran filed her VA Form 22-1990 on August 16, 2012, and selected September 16, 2012 as the elective date of the change on that form.  She has claimed that her selection of September instead of August was in error, in the form of a typo or otherwise.  The Board finds the Veteran incredibly sincere, competent, and credible in this assertion.  As the Veteran is not attempting to revoke her choice of conversion to Chapter 33, but rather seeks only to amend a typographical error on her Application Form, VA Form 22-1990, the Board finds that by resolving all doubt in her favor, the election date of the conversion of benefits from Chapter 30 benefits to Chapter 33 benefits is August 16, 2012, as requested by the Veteran.  The benefits sought on appeal are accordingly granted.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The election date of August 16, 2012 for Chapter 33 (post-9/11 GI Benefits) education benefits is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


